ORDER Burke, J. This claim arises out of an incident that was discovered on March 31, 1989. The Claimant, Beatrice Rodriguez, mother of the minor, Lisa Rodriguez, seeks compensation pursuant to the provisions of the Crime Victims Compensation Act, hereafter referred to as the Act. Ill. Rev. Stat. 1987, ch. 70, par. 71 et seq. This Court has carefully considered the application for benefits submitted on May 22, 1989, on the form prescribed by the Attorney General, and an investigatory report of the Attorney General of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted to the Court, the Court finds: 1. That on March 31, 1989, it was discovered that one of the Claimants daughters had been sexually abused by the Claimants husband. The incident occurred at their residence located at 3136 South Emerald, Chicago, Illinois. The offender has been apprehended, prosecuted, and convicted of aggravated criminal sexual abuse. It has been determined that Lisa Rodriguez was not sexually abused by the offender. 2. That in order for a Claimant to be eligible for compensation under the Act, there must be evidence that one of the violent crimes specifically set forth under section 72(c) of the Act occurred. 3. That it has been determined that the minor was not sexually abused by the offender. Therefore, the minor is not a victim of one of the crimes specifically set forth under section 72(c) of the Act as no crime occurred. 4. That this claim does not meet a required condition precedent for compensation under the Act. It is hereby ordered that this claim be, and is hereby denied. OPINION Sommer, J. The Claimant, Beatrice Rodriguez, brought this Crime Victims Compensation claim for medical bills incurred as a result of physical examinations and hospital tests that were done on her two children, Lisa and Ruben Rodriguez, Jr. There is no dispute that Beatrice Rodriguez’ husband, Ruben Rodriguez, Sr., had been charged with the sexual abuse of one of Claimant’s daughters, Crystal. When that abuse was brought to the attention of the Cook County State’s Attorney’s Office, an assistant State’s Attorney told Ms. Rodriguez to have Lisa and Ruben evaluated by appropriate medical authorities to determine whether either of those children had been sexually abused. Evidently, the prosecution would have utilized that evidence in their criminal prosecution of the defendant, Ruben Rodriguez, Sr. Fortunately, as it turned out, neither of these two children showed any medical signs of sexual abuse and, therefore, there were no additional charges brought against Ruben Rodriguez, Sr. Ms. Rodriguez incurred bills of $150 for each child as a result of these examinations which took place at the behest of the prosecution. There was no evidence presented to contradict the evidence of Ms. Rodriguez, and the scenario is perfectly logical in light of the nature of the criminal justice system. Eventually, Mr. Rodriguez was convicted of a felony and sentenced. Ms. Rodriguez brought this matter after the State’s Attorney’s Office failed to pay for the examinations. In order to recover under the Crime Victims Compensation Act, an applicant must have been injured or potentially injured as a result of a crime perpetrated against that person, or be the parent of a child so injured or potentially injured. (Ill. Rev. Stat., ch. 70, par. 72 2(d)7.) As no crime was perpetrated against the children in this claim, there can be no recovery. In other words, Lisa and Ruben Rodriguez, Jr., were not crime victims and their parent cannot recover under the Crime Victims Compensation Act.